Case: 16-60661      Document: 00514408043         Page: 1    Date Filed: 03/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 16-60661                               FILED
                                  Summary Calendar
                                                                         March 29, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
EHAB MOUNIR FARAG; MARTHA ADEL NAGIEB WASIELY,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 680 390
                               BIA No. A205 680 391


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Ehab Mounir Farag and Martha Adel Nagieb Wasiely, natives and
citizens of Egypt, petition this court for review of the decision of the Board of
Immigration Appeals (“BIA”) dismissing Farag’s appeal from the decision of
the Immigration Judge (“IJ”) denying Farag’s applications for asylum,
withholding of removal, and Convention Against Torture (“CAT”) relief. Farag
contends that the IJ’s and BIA’s adverse credibility determination was not

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60661     Document: 00514408043     Page: 2   Date Filed: 03/29/2018


                                  No. 16-60661

supported by substantial evidence, and he corroborated his credible testimony
with sufficient documentary evidence.
      Where, as here, the BIA approved of and relied upon the IJ’s decision, in
addition to providing its own review of the evidence and the law, our court has
authority to review both the BIA’s and IJ’s decisions. Wang v. Holder, 569 F.3d
531, 536 (5th Cir. 2009). We review factual findings, including credibility
determinations, for substantial evidence. Id. Under this highly deferential
standard, our court will not reach a different result unless “the evidence [is] so
compelling that no reasonable factfinder could conclude against it.” Id. at 537.
      The IJ’s and BIA’s adverse credibility determinations were based on
specific inconsistencies and discrepancies among Farag’s testimony, his
application for relief from removal, and his affidavits. Id. at 539–40. Farag’s
attempt to merely explain away a few of the inconsistencies noted by the IJ
and BIA is unavailing.         The adverse credibility determinations are
substantially reasonable and supported by the record. See id. Because Farag
has not shown that, under the totality of the circumstances, the evidence is so
compelling that no reasonable factfinder could fail to find him credible, we
defer to the IJ’s and BIA’s adverse credibility determinations. Id. at 538–39.
In the light of the adverse credibility determinations, Farag has not shown that
the BIA erred in affirming the IJ’s denial of his requested relief from removal.
See Dayo v. Holder, 687 F.3d 653, 657–59 (5th Cir. 2012).
      Accordingly, Farag’s and Wasiely’s petition for review is DENIED.




                                        2